DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 8 October 2020 are accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A method comprising: receiving, …, a plurality of datapoints of a geomechanical property of a hydrocarbon reservoir modeled by a three-dimensional (3D) grid, each datapoint of the plurality of datapoints corresponding to 3D coordinates of the 3D grid;
for each datapoint of the plurality of datapoints, aggregating, …, the datapoint with a noise component generated using the 3D coordinates corresponding to the datapoint;
determining, …, that the aggregated datapoint is unique to the plurality of datapoints;
performing, …, a transform on the plurality of datapoints for Gaussian simulation; and
The datapoints are a set of mathematical values which are used for the mathematical calculations.
Aggregating, or summing, the datapoints with a noise value is performing a mathematical calculation as a part of a mathematical algorithm.
Determining the datapoint(s) is unique is a mathematical evaluation.
Performing the transform on the datapoints is an explicit recitation of performing mathematical calculations of the transform on the mathematical values.
These fall within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
… by a computer system
… and generating, by a display device of the computer system, a graphical representation of the geomechanical property of the hydrocarbon reservoir based on the Gaussian simulation of the transformed plurality of datapoints.
The computer system is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Generating a graphical representation of the result of the mathematical calculations on a generic display device is insignificant extra solution activity. See MPEP §2106.05(g).
The particulars of the data being representative of a geomechanical property of the reservoir is merely a field of use limitation. See MPEP §2106.05(h).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
… by a computer system
… and generating, by a display device of the computer system, a graphical representation of the geomechanical property of the hydrocarbon reservoir based on the Gaussian simulation of the transformed plurality of datapoints.
US patent 5,850,560 Kang [herein "Kang"] column 1 lines 20-22 state “It is of course conventional to display information and results of an operation performed by the computer as an image on a video monitor.”

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 2, 9, and 16 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The method of claim 1, wherein each of a mean, a standard deviation, and a variogram of the plurality of datapoints are unchanged by the aggregation of the plurality of datapoints with the noise component.
The mean, standard deviation, and variogram are mathematical characteristics of the resulting datapoints. The step of aggregating with the noise component remains a mathematical calculation or mathematical values.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 2, 9, and 16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 2, 9, and 16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3, 10, and 17 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method of claim 1, further comprising generating, …, the noise component using a column index, a row index, and a layer index of the 3D coordinates of the 3D grid.
Generating the noise component is generating a mathematical value. Associating the mathematical value with a corresponding set of indices is part of the mathematical calculation and remains mathematical.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 3, 10, and 17 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 3, 10, and 17 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 4, 11, and 18 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The method of claim 3, wherein generating the noise component comprises multiplying, …, the column index, the row index, and the layer index with random coefficients selected to avoid matching values of the column index, the row index, and the layer index.
Multiplying the mathematical value(s) of the noise components with a mathematical coefficient value is an explicit mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 4, 11, and 18 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 4, 11, and 18 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 5, 12, and 19 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. The method of claim 1, wherein performing the transform comprises:
ranking, …, each datapoint of the plurality of datapoints with a rank within a Gaussian distribution; and
assigning, …, each datapoint of the plurality of datapoints to a value of the geomechanical property based on the rank.
Ranking the datapoints is a mathematical sorting comprising mathematical calculations. Assigning the datapoints to a value is applying mathematical algorithm and is a mathematical operation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 5, 12, and 19 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 5, 12, and 19 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 6, 13, and 20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The method of claim 1, further comprising removing, …, the noise component prior to the Gaussian simulation to provide the geomechanical property at a plurality of locations of the hydrocarbon reservoir.
Adding the mathematical noise value was a mathematical operation. Similarly, now removing the mathematical noise value is a mathematical operation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 6, 13, and 20 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 6, 13, and 20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 7 and 14 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The method of claim 1, further comprising converting, …, the plurality of datapoints to a 64-bit double-precision floating point format prior to aggregating each datapoint with the noise component.
The actual conversion of values is further mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 7 and 14 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
7. The method of claim 1, further comprising converting, …, the plurality of datapoints to a 64-bit double-precision floating point format prior to aggregating each datapoint with the noise component.
Converting datapoints values from one numerical format into another is mere instruction to apply the numerical values using a computer. See Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) and MPEP §2106.05(f).
Furthermore, here, the instant claims also fail to do anything more than identify the 64-bit number as a particular technological environment. See MPEP §2106.05(h). Notably, none of the calculations depend upon any particulars of the 64-bit double-precision floating point format. In particular, the noise component is not described according to any feature or characteristic of the 64-bit number and the noise component or aggregation is not done according to any particular feature or characteristic of the 64-bit format. Examiner has reviewed the Specification and found the disclosure does not even appear to provide written description support for any particular use of the 64-bit number format.
Claims 7 and 14 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Limitations analyzed under MPEP §2106.05(h) in step 2A(ii) are analyzed the same under step 2B.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 8 and 15 are substantially similar to claim 1 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prades, C. “Geostatistics and Clustering for Geochemical Data Analysis” Thesis, Dept. Civil & Environmental Engineering, U. Alberta (2017) [herein “Prades”] (cited in IDS dated 22 February 2022) in view of US 2016/0146973 A1 Johnson [herein “Johnson”].
Claim 1 recites “1. A method comprising: … by a computer system.” Claims 1-7 further recites a plurality of times “by the computer system.”
Prades does not explicitly disclose a computer system; however, in analogous art of geological mathematical predictions, Johnson paragraph 69 teaches “general purpose or special-purpose processor circuitry to perform a processing function.” A general purpose or special purpose processor is a computer system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use a processor into the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 1 further recites “receiving, …, a plurality of datapoints of a geomechanical property of a hydrocarbon reservoir modeled by a three-dimensional (3D) grid, each datapoint of the plurality of datapoints corresponding to 3D coordinates of the 3D grid.” Prades page 1 section 1.1 first paragraph discloses “geostatistical analyses of multivariate geochemical data.”
Prades does not explicitly disclose a 3D grid; however, in analogous art of geological mathematical predictions, Johnson paragraph 51 teaches “a three dimensional model of a volume of the Earth for use in modelling of, for example, an oil reservoir.” Johnson paragraph 52 teaches “The Earth volume 100 can alternatively be referenced via a set of grid indices along an i-trajectory 110, a j-trajectory 112 and a k-trajectory 114, which give alternative coordinates (i, j, k) for a given point in space.”
Johnson paragraph 61 line 14 teaches “If the measured data relates to porosity.” Porosity is a geomechanical property.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use reservoir porosity earth modeling data with the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 1 further recites “for each datapoint of the plurality of datapoints, aggregating, …, the datapoint with a noise component.” Prades page 13 section 3.1 second paragraph discloses “For performing random despiking, a small random number is added to each data in the spike, and then the modified number is used for sorting them before performing quantile transformation (Pyrcz & Deutsch, 2014).” Prades page 23 item 4 discloses “For every of the N data in the spike, calculate the despiked value 𝑣𝑟 considering a local average component (𝑑𝑣𝑎𝑙) and a random component.” The random component added to each data value is a noise component. Prades page 23 item 4 continues disclosing “𝑣𝑟(𝑖) = 𝑑𝑣𝑎𝑙 + 𝑟𝑎𝑛𝑑 ∗ (𝑊1 ∗ (𝑋2 − 𝑋1)).” Adding the random component is aggregating with a noise component.
Claim 1 further recites “a noise component generated using the 3D coordinates corresponding to the datapoint.” Prades page 23 item 4 discloses “For every of the N data in the spike, calculate the despiked value 𝑣𝑟 considering a local average component (𝑑𝑣𝑎𝑙) and a random component.” The local average component is using the 3D coordinates corresponding to the datapoint. In particular, local refers to the respective coordinate location.
Claim 1 further recites “determining, …, that the aggregated datapoint is unique to the plurality of datapoints.” Prades page 23 second paragraph discloses “It is important to keep in mind that this method leads to non-unique results due to the random component. A full multiple imputation workflow would have to be considered to pass multiple non-unique data through geostatistical modeling.” Recognizing there might be non-unique results is considering whether or not the resulting datapoints are unique. Using a multiple imputation workflow to correct the non-uniqueness is making sure the resulting datapoints are unique.
Claim 1 further recites “performing, …, a transform on the plurality of datapoints for Gaussian simulation.” Prades page 31 section 4.2.2 discloses “The normal scores transformation is a quantile transformation that matches the p-quantile of the variable univariate distribution to the p-quantile of a standard normal distribution.” A normal score transformation is a transform on the data for subsequent simulation.
Prades does not explicitly disclose a Gaussian simulation; however, in analogous art of geological mathematical predictions, Johnson paragraph 77 lines 3-5 teach “the processed input data set, …, is input to a geological modeling algorithm such as a known sequential Gaussian simulation in order to determine a predicted value for one or more properties of the Earth's interior.” A sequential Gaussian simulation is a Gaussian simulation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use sequential Gaussian simulation with the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 1 further recites “and generating, by a display device of the computer system, a graphical representation of the geomechanical property of the hydrocarbon reservoir based on the Gaussian simulation of the transformed plurality of datapoints.” Johnson paragraph 62 lines 8-9 teach “to display to a user, via the GUI display module, results of the statistical fits and probabilistic ranking.” Displaying to a user is generating a respective graphical representation on a display. Johnson paragraph 61 lines 5-11 teach:
The statistical fitting module 312 bins the input data to form a histogram and draws upon geological data stored in the local memory 330 to perform statistical fits of the measured data for the geological property relative to a number of different geological parameters such as spatial position within the rock volume in terms of Cartesian coordinates or grid indices.
The geological data and geological parameters are the geomechanical property data.
Claim 5 further recites “5. The method of claim 1, wherein performing the transform comprises: ranking, …, each datapoint of the plurality of datapoints with a rank within a Gaussian distribution; and assigning, …, each datapoint of the plurality of datapoints to a value of the geomechanical property based on the rank.” Prades page 31 section 4.2.2 discloses “The normal scores transformation is a quantile transformation that matches the p-quantile of the variable univariate distribution to the p-quantile of a standard normal distribution.” A normal score transformation is a transform on the data for subsequent simulation. The p-quantile matching corresponds with a rank. Matching the variable to a standard normal distribution corresponds with assigning the respective datapoint a value based on the rank.
Claim 6 further recites “6. The method of claim 1, further comprising removing, …, the noise component prior to the Gaussian simulation to provide the geomechanical property at a plurality of locations of the hydrocarbon reservoir.” Prades does not explicitly disclose removing the noise component of the despiking transformation; however, in analogous art of geological mathematical predictions, Johnson paragraph 89 teaches “The transformations are inverted and applied sequentially in reverse order, to return the simulated property back to the original observed property range.” Inverting respective transformations is removing the transformation to provide the original geomechanical property
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use remove the despiking transformation or otherwise provide the original data into the system of despiking geostatistical models for the advantageous purpose of viewing the original range and original data. See further Johnson paragraph 89.
Claim 8 recites “8. A non-transitory computer-readable storage medium storing instructions executable by one or more computer processors, the instructions when executed by the one or more computer processors.” Prades does not explicitly disclose a computer system; however, in analogous art of geological mathematical predictions, Johnson paragraph 69 teaches “general purpose or special-purpose processor circuitry to perform a processing function.” A general purpose or special purpose processor is a computer system. Johnson paragraph 94 teaches “software can be stored in the form of volatile or nonvolatile storage, for example a storage device like a ROM … RAM, memory chips, … CD, DVD, magnetic disk or magnetic tape.” These storage devices are each computer storage media. Software is instructions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use a processor into the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 8 further recites “cause the one or more computer processors to: receive a plurality of datapoints of a geomechanical property of a hydrocarbon reservoir modeled by a three-dimensional (3D) grid, each datapoint of the plurality of datapoints corresponding to 3D coordinates of the 3D grid.” Prades page 1 section 1.1 first paragraph discloses “geostatistical analyses of multivariate geochemical data.”
Prades does not explicitly disclose a 3D grid; however, in analogous art of geological mathematical predictions, Johnson paragraph 51 teaches “a three dimensional model of a volume of the Earth for use in modelling of, for example, an oil reservoir.” Johnson paragraph 52 teaches “The Earth volume 100 can alternatively be referenced via a set of grid indices along an i-trajectory 110, a j-trajectory 112 and a k-trajectory 114, which give alternative coordinates (i, j, k) for a given point in space.”
Johnson paragraph 61 line 14 teaches “If the measured data relates to porosity.” Porosity is a geomechanical property.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use reservoir porosity earth modeling data with the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 8 further recites “for each datapoint of the plurality of datapoints, aggregate the datapoint with a noise component.” Prades page 13 section 3.1 second paragraph discloses “For performing random despiking, a small random number is added to each data in the spike, and then the modified number is used for sorting them before performing quantile transformation (Pyrcz & Deutsch, 2014).” Prades page 23 item 4 discloses “For every of the N data in the spike, calculate the despiked value 𝑣𝑟 considering a local average component (𝑑𝑣𝑎𝑙) and a random component.” The random component added to each data value is a noise component. Prades page 23 item 4 continues disclosing “𝑣𝑟(𝑖) = 𝑑𝑣𝑎𝑙 + 𝑟𝑎𝑛𝑑 ∗ (𝑊1 ∗ (𝑋2 − 𝑋1)).” Adding the random component is aggregating with a noise component.
Claim 8 further recites “a noise component generated using the 3D coordinates corresponding to the datapoint.” Prades page 23 item 4 discloses “For every of the N data in the spike, calculate the despiked value 𝑣𝑟 considering a local average component (𝑑𝑣𝑎𝑙) and a random component.” The local average component is using the 3D coordinates corresponding to the datapoint. In particular, local refers to the respective coordinate location.
Claim 8 further recites “determine that the aggregated datapoint is unique to the plurality of datapoints.” Prades page 23 second paragraph discloses “It is important to keep in mind that this method leads to non-unique results due to the random component. A full multiple imputation workflow would have to be considered to pass multiple non-unique data through geostatistical modeling.” Recognizing there might be non-unique results is considering whether or not the resulting datapoints are unique. Using a multiple imputation workflow to correct the non-uniqueness is making sure the resulting datapoints are unique.
Claim 8 further recites “perform a transform on the plurality of datapoints for Gaussian simulation.” Prades page 31 section 4.2.2 discloses “The normal scores transformation is a quantile transformation that matches the p-quantile of the variable univariate distribution to the p-quantile of a standard normal distribution.” A normal score transformation is a transform on the data for subsequent simulation.
Prades does not explicitly disclose a Gaussian simulation; however, in analogous art of geological mathematical predictions, Johnson paragraph 77 lines 3-5 teach “the processed input data set, …, is input to a geological modeling algorithm such as a known sequential Gaussian simulation in order to determine a predicted value for one or more properties of the Earth's interior.” A sequential Gaussian simulation is a Gaussian simulation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use sequential Gaussian simulation with the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 8 further recites “and generate, by a display device of the computer system, a graphical representation of the geomechanical property of the hydrocarbon reservoir based on the Gaussian simulation of the transformed plurality of datapoints.” Johnson paragraph 62 lines 8-9 teach “to display to a user, via the GUI display module, results of the statistical fits and probabilistic ranking.” Displaying to a user is generating a respective graphical representation on a display. Johnson paragraph 61 lines 5-11 teach:
The statistical fitting module 312 bins the input data to form a histogram and draws upon geological data stored in the local memory 330 to perform statistical fits of the measured data for the geological property relative to a number of different geological parameters such as spatial position within the rock volume in terms of Cartesian coordinates or grid indices.
The geological data and geological parameters are the geomechanical property data.
Dependent claims 12 and 13 are substantially similar to claims 5 and 6 above and are rejected for the same reasons.
Claim 15 recites “15. A computer system comprising: one or more computer processors; and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors, the instructions when executed by the one or more computer processors.” Prades does not explicitly disclose a computer system; however, in analogous art of geological mathematical predictions, Johnson paragraph 69 teaches “general purpose or special-purpose processor circuitry to perform a processing function.” A general purpose or special purpose processor is a computer system. Johnson paragraph 94 teaches “software can be stored in the form of volatile or nonvolatile storage, for example a storage device like a ROM … RAM, memory chips, … CD, DVD, magnetic disk or magnetic tape.” These storage devices are each computer storage media. Software is instructions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use a processor into the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 15 further recites “cause the one or more computer processors to: receive a plurality of datapoints of a geomechanical property of a hydrocarbon reservoir modeled by a three-dimensional (3D) grid, each datapoint of the plurality of datapoints corresponding to 3D coordinates of the 3D grid.” Prades page 1 section 1.1 first paragraph discloses “geostatistical analyses of multivariate geochemical data.”
Prades does not explicitly disclose a 3D grid; however, in analogous art of geological mathematical predictions, Johnson paragraph 51 teaches “a three dimensional model of a volume of the Earth for use in modelling of, for example, an oil reservoir.” Johnson paragraph 52 teaches “The Earth volume 100 can alternatively be referenced via a set of grid indices along an i-trajectory 110, a j-trajectory 112 and a k-trajectory 114, which give alternative coordinates (i, j, k) for a given point in space.”
Johnson paragraph 61 line 14 teaches “If the measured data relates to porosity.” Porosity is a geomechanical property.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use reservoir porosity earth modeling data with the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 15 further recites “for each datapoint of the plurality of datapoints, aggregate the datapoint with a noise component.” Prades page 13 section 3.1 second paragraph discloses “For performing random despiking, a small random number is added to each data in the spike, and then the modified number is used for sorting them before performing quantile transformation (Pyrcz & Deutsch, 2014).” Prades page 23 item 4 discloses “For every of the N data in the spike, calculate the despiked value 𝑣𝑟 considering a local average component (𝑑𝑣𝑎𝑙) and a random component.” The random component added to each data value is a noise component. Prades page 23 item 4 continues disclosing “𝑣𝑟(𝑖) = 𝑑𝑣𝑎𝑙 + 𝑟𝑎𝑛𝑑 ∗ (𝑊1 ∗ (𝑋2 − 𝑋1)).” Adding the random component is aggregating with a noise component.
Claim 15 further recites “a noise component generated using the 3D coordinates corresponding to the datapoint.” Prades page 23 item 4 discloses “For every of the N data in the spike, calculate the despiked value 𝑣𝑟 considering a local average component (𝑑𝑣𝑎𝑙) and a random component.” The local average component is using the 3D coordinates corresponding to the datapoint. In particular, local refers to the respective coordinate location.
Claim 15 further recites “determine that the aggregated datapoint is unique to the plurality of datapoints.” Prades page 23 second paragraph discloses “It is important to keep in mind that this method leads to non-unique results due to the random component. A full multiple imputation workflow would have to be considered to pass multiple non-unique data through geostatistical modeling.” Recognizing there might be non-unique results is considering whether or not the resulting datapoints are unique. Using a multiple imputation workflow to correct the non-uniqueness is making sure the resulting datapoints are unique.
Claim 15 further recites “perform a transform on the plurality of datapoints for Gaussian simulation.” Prades page 31 section 4.2.2 discloses “The normal scores transformation is a quantile transformation that matches the p-quantile of the variable univariate distribution to the p-quantile of a standard normal distribution.” A normal score transformation is a transform on the data for subsequent simulation.
Prades does not explicitly disclose a Gaussian simulation; however, in analogous art of geological mathematical predictions, Johnson paragraph 77 lines 3-5 teach “the processed input data set, …, is input to a geological modeling algorithm such as a known sequential Gaussian simulation in order to determine a predicted value for one or more properties of the Earth's interior.” A sequential Gaussian simulation is a Gaussian simulation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades and Johnson. One having ordinary skill in the art would have found motivation to use sequential Gaussian simulation with the system of despiking geostatistical models for the advantageous purpose for an “efficient, more accurate and less subjective system for processing sampled geological data to reduce spatial bias, manage sampling uncertainty and to prepare the input data for geo-statistical modelling routines to determine subsoil parameter(s).” See Johnson paragraph 6 lines 15-19.
Claim 15 further recites “and generate, by a display device of the computer system, a graphical representation of the geomechanical property of the hydrocarbon reservoir based on the Gaussian simulation of the transformed plurality of datapoints.” Johnson paragraph 62 lines 8-9 teach “to display to a user, via the GUI display module, results of the statistical fits and probabilistic ranking.” Displaying to a user is generating a respective graphical representation on a display. Johnson paragraph 61 lines 5-11 teach:
The statistical fitting module 312 bins the input data to form a histogram and draws upon geological data stored in the local memory 330 to perform statistical fits of the measured data for the geological property relative to a number of different geological parameters such as spatial position within the rock volume in terms of Cartesian coordinates or grid indices.
The geological data and geological parameters are the geomechanical property data.
Dependent claims 19 and 20 are substantially similar to claims 5 and 6 above and are rejected for the same reasons.
Dependent Claims 7 and 14
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prades and Johnson as applied to claims 1 and 8 above, and further in view of Deutsch, C.V. & Journel, A.G., “GSLIB: Geostatistical Software Library and User’s Guide” Oxford U. Press, New York, second edition (1997) [herein “Deutsch”].
Claim 7 further recites “7. The method of claim 1, further comprising converting, …, the plurality of datapoints to a 64-bit double-precision floating point format prior to aggregating each datapoint with the noise component.” Prades nor Johnson explicitly disclose 64-bit double precision floating point format; however, in analogous art of geostatistical calculations, Deutsch page 24 section II.2.5 “Machine Precision” teaches “all matrix inversion subroutines in GSLIB have been coded in double precision.” A double precision floating point number is a 64-bit double precision floating point format.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Prades, Johnson, and Deutsch. One having ordinary skill in the art would have found motivation to use double precision floating point numbers into the system of despiking geostatistical models for the advantageous purpose of reducing roundoff error. See Deutsch page 24 section II.2.5.
Dependent claim 14 is substantially similar to claim 7 above and is rejected for the same reasons.
Allowable Subject Matter
Claims 2-4, 9-11, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prades, C. “Geostatistics and Clustering for Geochemical Data Analysis” Thesis, Dept. Civil & Environmental Engineering, U. Alberta (2017) [herein “Prades”] (cited in IDS dated 22 February 2022) teaches a despiking method that combines random despiking and local average despiking.
US 2016/0146973 A1 Johnson [herein “Johnson”] teaches geostatistical processing to make geological predictions. Johnson paragraph 89 teaches Sequential Gaussian Simulation.
Deutsch, C.V. & Journel, A.G., “GSLIB: Geostatistical Software Library and User’s Guide” Oxford U. Press, New York, second edition (1997) [herein “Deutsch”] teaches technological background of geostatistical methods.
Bourgault, G. “Using Non-Gaussian Distributions in Geostatistical Simulations” Mathematical Geology, vol. 29, no. 3, pp. 315-334 (1997) [herein “Bourgault”] teaches that particular geostatistical simulations do not require normal/Gaussian distributions. Bourgault uses variogram analysis.
Zhang, J., et al. “Geostatistics for Spatial Uncertainty Characterization” Geo-spatial Information Science, vol. 12, issue 1, pp. 7-12 (2009) [herein “Zhang”] teaches geostatistics and uncertainty in stochastic simulation.

Regarding claims 2, 9, and 16:
Prades page 23 first paragraph discloses “the variogram obtained is very close to the real variogram.” However, “very close” is not the same as unchanged. Furthermore, the addition of the random number from zero to one (instead of from negative one to one) will slightly increase the mean. These very small changes do not leave the statistical parameters “unchanged” as required by the claim.
None of the references taken either alone or in combination with the prior art of record disclose “wherein each of a mean, a standard deviation, and a variogram of the plurality of datapoints are unchanged by the aggregation of the plurality of datapoints with the noise component” in combination with the remaining elements and features of the claimed invention.

Regarding claims 3, 4, 10, 11, 17, and 18:
Prades page 23 teaches “rand” is a random number. Thus, the noise component of Prades is does not use the grid indices.
Johnson teaches various spatial trends, but Johnson fails to teach generating a noise component based on grid indices.
None of the references taken either alone or in combination with the prior art of record disclose “generating, …, the noise component using a column index, a row index, and a layer index of the 3D coordinates of the 3D grid” in combination with the remaining elements and features of the claimed invention.
Conclusion
Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11 August 2022